Citation Nr: 1820065	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-01 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbosacral strain.

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for residuals of a left knee injury.

3.  Entitlement to service connection for residuals of a left knee injury.

4.  Entitlement to special monthly compensation (SMC) based on the need of aid and attendance or housebound status.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran and F.M. (Veteran's son)


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2018, the Veteran testified at a Board hearing held via videoconference.  A transcript of that hearing is of record.

The claim for a TDIU is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability, in this case, the service-connected back disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher rating for lumbosacral strain, service connection for residuals of a left knee injury, SMC, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2010 rating decision denied service connection for residuals of a left knee injury; the Veteran did not appeal this denial, and no new evidence was received with regard to the left knee within one year of notice of the decision. 

2.  Since the last final denial in May 2010, new and material evidence related to the issue of residuals of left knee injury has been received.


CONCLUSIONS OF LAW

1.  The May 2010 denial service connection for residuals of a left knee injury became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104 (2017).

2.  New and material evidence has been received to reopen the previously denied claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.  

The Veteran initially raised the issue of service connection for residuals of a knee injury in January 1955.  He specifically referenced a December 1953 injury in service, but did not specify whether it was his right or left knee.  The RO denied service connection for residuals of a knee injury in an August 1955 rating decision, which focused only on the left knee, based on a July 1955 VA examination, which shows a diagnosis of residuals of a left knee injury.  This denial was based on a finding that the claimed knee disability was not incurred or aggravated in service.  

In July 2009, the Veteran raised the issue of service connection for a right knee disability, as secondary to his service-connected back disability.  However, during an April 2010 VA examination, he requested that his left knee be examined.  Thereafter, a May 2010 rating decision reopened, but denied on the merits, the claim of service connection for residuals of a left knee injury.  It also denied service connection for a right knee disability, as a separate issue.  In June 2010, the Veteran submitted a notice of disagreement but only with regard to the issue of the right knee.  No new and material evidence was received with regard to the left knee within one year of the May 2010 rating decision.  Accordingly, the May 2010 denial of service connection for residuals of a left knee injury became final.

In November 2011, the Veteran again raised the issue of service connection for his knees.  At the time, the issue of the right knee was on appeal, based on the aforementioned June 2010 notice of disagreement.  In June 2012, the RO issued a statement of the case, addressing the issue of a right knee disability.  The Veteran, however, did not perfect an appeal with regard to this issue.  As such, the issue of service connection for a right knee disability is not presently for consideration.  38 C.F.R. § 20.1103 (2017).  Accordingly, the Board will focus on whether new and material evidence has been received to reopen the previously denied claim for residuals of a left knee injury.

Since the last final denial in May 2010, VA has received new and material evidence to reopen the claim of service connection for residuals of a left knee injury.  Significantly, the Veteran has submitted oral testimony that establishes that he experienced a left knee injury while playing basketball during service in Germany, and that he sought treatment at a clinic, where he was provided with a knee brace, which he subsequently used to play basketball.  See January 2018 Board hearing transcript, at 12-13.  The Veteran further testified that he started to receive treatment for his knee in 1955 at a VA facility in Miami, Florida.  Id. at 15.  (The Veteran separated from service in January 1955.)  He referenced knee swelling and effusion, and testified that his knee was never the same after service.  Id. at 15, 18.

This new evidence relates to unestablished elements of the previously denied claim (specifically, the elements of injury in service and causal nexus) and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for residuals of a left knee injury is granted.


REMAND

Increased Rating for Lumbosacral Strain

The Veteran seeks a higher rating for service-connected lumbar spine disability, currently rated as 40 percent disabling.

At his January 2018 Board hearing, the Veteran testified that his back disability requires cortisone shots treatment.  He described situations in which his back goes out completely, he cannot move, and needs to be taken to the hospital.  He stated that he had undergone laser surgery three years earlier at a VA facility in Miami, Florida.  He reported incapacitating episodes once or twice a week, sometimes every day for about a week or so.

VA treatment records were last associated with the claims in June 2012.  The Veteran's testimony suggests that there are outstanding VA treatment records.

The Veteran underwent a VA examination in September 2012.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  In this case, the September 2012 VA examination indicates that total duration of all incapacitating episodes over the past 12 months was at least one week but less than two weeks.  In contrast, at his January 2018 hearing, the Veteran reported incapacitating episodes once or twice a week, sometimes every day for about a week or so.  In addition, he reported undergoing surgery and requiring emergency treatment.  As there is an indication that the September 2012 VA examination does not reflect the current severity of the Veteran's service-connected lumbar spine disability, the Board finds that a new VA examination is warranted.  38 C.F.R. § 3.327(a) (2017). 

In addition to measuring and recording any musculoskeletal impairment, any future examiner should also measure and record any neurological abnormalities associated with the spine disability.  In this regard, the Board notes that the September 2012 VA examination is unclear as to whether the Veteran has any such neurological abnormalities.  The examiner noted complaints of pain radiating to the toes, and straight leg raising test results were positive for both lower extremities, which suggests radiculopathy.  Notwithstanding, the examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Further, the examiner did not reconcile this apparent discrepancy.


TDIU

The record reflects that, in October 2009, the Veteran submitted a claim of entitlement to a TDIU, partially based on his service-connected back disability.  See 07/25/2009, VA 21-4138 Statement In Support of Claim (requesting a higher rating for the service-connected back and indicating that Veteran is unable to work).  The RO denied entitlement to a TDIU in a May 2010 rating decision that became final.  Notwithstanding, the issue of a TDIU is under the Board's jurisdiction as part and parcel of the claim to a higher rating of the service-connected back disability.  In this regard, the Board notes that the Veteran is unemployed and, per the September 2012 VA examination, he is unable to ambulate independently due to his service-connected back disability.  This evidence, coupled with the prior claim for a TDIU, suggests that the Veteran could be unemployable due to his back disability.

At present, the Veteran's combined disability rating is 40 percent.  Therefore, he does not meet the schedular percentage threshold for a TDIU.  See 38 C.F.R. § 4.16(a).  Notwithstanding, as there is evidence of unemployability, the case must be remanded for referral to the Director, Compensation Service, for a consideration of whether a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  

Service Connection for Residuals of a Left Knee Injury

The Veteran seeks service connection for residuals of a left knee injury.  An April 2010 VA examination shows a diagnosis of degenerative joint disease, meniscal tear, ACL/PCL strain, left knee.

As mentioned above, the Veteran asserts that he experienced a left knee injury while playing basketball during service in Germany, and that he sought treatment at a clinic, where he was provided with a knee brace, which he subsequently used to play basketball.  See January 2018 Board hearing transcript, at 12-13.  

The Veteran separated from service in January 1955. His separation examination is negative for any musculoskeletal disability.  Nevertheless, immediately after separation from service, the Veteran submitted a claim of service connection for residuals of a knee injury.  Significantly, a July 1955 VA examination revealed residuals of a left knee injury.

The Veteran has indicated that he started to receive treatment for his knee in 1955 at a VA facility in Miami, Florida.  See January 2018 Board hearing transcript, at 15.  He referenced knee swelling and effusion, and stated that his knee was never the same after service.  Id. at 15, 18.

In view of the above, the Board finds that additional development is necessary.  

First, the AOJ should take appropriate action to obtain all outstanding records of VA treatment for the Veteran's knees since 1955.  As already mentioned, the Veteran has stated that he sought treatment for his knee in 1955 at a VA facility in Miami, Florida.  The Board is particularly interested in any records that can shed light on the Veteran's reported history of knee symptoms and treatment.

At the January 2018 Board hearing, the Veteran indicated that he possessed photographs from service, where he appeared using a knee brace while playing basketball.  The Veteran stated that he would submit copies of these photographs, but VA has not received any such evidence.  Given the relevance of that evidence, the AOJ should give the Veteran an additional opportunity to submit it.

The Veteran underwent a VA examination in April 2010, in connection with his previously denied claim.  The examiner provided an opinion that focused only on whether the Veteran's knee disability was secondary to his service-connected back disability.  In light of the new evidence received, the Board finds that the appropriate course of action is to schedule the Veteran for new VA examination.

SMC

The Veteran seeks entitlement to SMC based on the need of aid and attendance or housebound status.  The Veteran asserts that he requires his son's assistance to stand up, go to the bathroom, and get into or out of the shower, due to his service-connected back disability and claimed knee disability.  See January 2018 Board hearing transcript.  He has submitted two examination reports in connection with his SMC claim.  See 01/23/2012 and 04/27/2016, VA 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  However, he has not been afforded a VA Aid and Attendance examination to assess whether he requires the assistance of another person and/or is housebound as a result of his service-connected disabilities.  Such examination is to be completed on remand.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records.  This includes any available records of knee treatment since 1955.  The Veteran has stated that he sought knee treatment in 1955 at a VA facility in Miami, Florida.  

All requests and responses for the records must be documented in the claims file.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.  

2.  Ask the Veteran to submit any additional evidence of a left knee injury in service.  This includes photographs of him using a knee brace while playing basketball in service.  At the January 2018 Board hearing, the Veteran stated that he possessed such evidence. 

3.  After completing #1 - #2, schedule the Veteran for a VA examination to assess the current severity of his service-connected lumbar spine disability, the nature and etiology of his claimed left knee disability, and his need for aid and attendance and/or household status.  Review of the claims file should be noted in the examiner's report.

(a) For the service-connected lumbar spine disability, measure and record the current level of disability.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  To the extent possible, the examiner should provide an estimate of the range of passive motion of the spine at the time of the prior VA examination.  

The examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  If the Veteran reports flare-ups in symptoms, the examiner should provide an opinion on the degree of impairment during any flare-ups, in degrees of lost motion.  Moreover, should the examiner maintain that she/he cannot do so without resorting to speculation, she/he must explain why this is so; recent case law holds that mere lack of occasion to observe the joint during a flare-up is an insufficient basis for finding it speculative to respond.

Also, measure and record any neurological abnormalities associated with the spine disability, including but not limited to any bowel or bladder impairment.  Summarize the level of impairment due to any symptoms in the lower extremities as mild, moderate, moderately severe, or severe incomplete paralysis, or total paralysis.  

Additionally, the examiner is to clarify whether the Veteran had any neurological abnormalities at the time of the September 2012 VA examination.  In this regard, the Board notes that the September 2012 examiner recorded complaints of pain radiating to the toes, and indicated that straight leg raising test results were positive for both lower extremities.  Notwithstanding, the examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  

The examiner is to provide reasons for any opinion offered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

The examiner should also indicate all expected restrictions that the low back symptomatology might cause in the workplace, considering the Veteran's occupational and educational background.  For example, would the Veteran be precluded from prolonger standing or sitting, or from heavy lifting or bending, as a result of the service-connected low back disability.  Would sedentary work likely impose any restrictions; if so, please identify such restrictions.

(b) For the claimed left knee disability, the examiner should respond to the following:

(1)  For any current left knee disability, is it at least as likely as not (50 percent or greater) that the current disability was incurred in, or is otherwise related to, service?  Please consider and discuss the Veteran's report of a left knee injury while playing basketball in service.  In answering this question, the examiner should not rely solely on the absence of corroborating evidence (of either treatment or a diagnosis) to rule out a nexus.  Rather, the examiner should consider the extent to which the current disability is consistent with the reported in-service injury, regardless of whether there is corroborating evidence.

(2)  For any current left knee disability, in particular, the diagnosed degenerative joint disease, did it manifest within a year of separation from service?

(3)  In the alternative, is it as least as likely as not (probability of 50 percent or more) that a current left knee disability is due to the service-connected lumbar spine disability?  

(4)  If not, is it as least as likely as not that a current left knee disability was aggravated (made worse beyond the natural progression of the disease) by the service-connected lumbar spine disability?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

(c)  For purposes of the SMC claim, the examiner is requested to provide an evaluation of the Veteran's disabilities on his capability for self-care in his home.  The examiner's assessment must include, but not be limited to, evaluation of such conditions as:  inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or, incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  

The examiner should opine as to whether the Veteran is so helpless due to his service-connected disabilities (in particular his service-connected back disability) so as to be in need of regular aid and attendance.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, the Veteran's claim should be submitted to the Director, Compensation Service, for extraschedular consideration of a TDIU under § 4.16(b) due to his service-connected disabilities, i.e., a statement as to whether one or more of his service-connected disabilities preclude him from securing and following gainful employment

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


